Citation Nr: 1527495	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-25 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied the Veteran's claims for service connection for residuals of a right shoulder injury and a low back disorder.

The Veteran and his wife testified at a hearing before an Acting Veteran's Law Judge in June 2012.  That Acting Veteran's Law Judge is no longer employed by the Board.  The Veteran was offered the option of having another hearing before a current Veterans Law Judge, but declined this opportunity.

The Veteran also testified at a July 2010 hearing held before a Decision Review Officer (DRO) at the RO.

Initially, in August 2012, the Board remanded the Veteran's claims for additional development.  Thereafter, in August 2013, the Board granted the Veteran's claim for service connection for residuals of a right shoulder injury while denying the claim for service connection for a low back disorder.  He appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a November 2014 memorandum decision, the Court vacated the Board's decision and remanded this claim to the Board for further development and readjudication in compliance with directives specified.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2014 memorandum decision, the Court determined that the Board had erred in relying on an inadequate August 2013 medical opinion to deny the claim for service connection for a low back disorder.  Further, the Board had provided an inadequate statement of reasons or bases to support its finding that the Veteran's current low back disability (degenerative disc disease L4-5 and L5-S1 with spondylolysis and spondylolisthesis) was not related to his in service injury.

In particular, the Court noted that the Veteran testified at his September 2010 hearing before the RO that he believed he first injured his back in April 1953 when he was hit by a blast from a mortar shell.  In addition, the Court noted that the Board, in its August 2012 remand directives, specifically directed the examiner to assume as fact that the Veteran had suffered this back injury in service when providing an opinion as to whether the Veteran's back disability was related to service.  The Court cited the August 2013 VA examiner's opinion that if the Veteran "had sustained a significant enough injury to the back...he would have been carried off the field in a litter, unable to walk."  The Court, however, observed  that the August 2013 VA examiner failed to discuss the actual injury the Veteran sustained in service or what, if any, residuals of that injury the Veteran may have suffered.  Therefore, the Court stated it was uncertain whether the August 2013 VA examiner accepted the Veteran's claims as true or doubted his testimony. Accordingly, the Court concluded that the August 2013 medical opinion was inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  As such, another VA examination is needed to determine if the Veteran's back disability is related to his in service injury.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Please schedule the Veteran for the appropriate VA examination to determine the etiology of his low back disability (degenerative disc disease L4-5 and L5-S1 with spondylolysis and spondylolisthesis).  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the low back arose during service or is otherwise related to service. 

For purposes of the opinion, the examiner should recognize that the Veteran served in combat and accept as fact that the Veteran jarred his back after he fell onto sandbags with his right shoulder due to the concussion from an explosion, rolled 10 to 15 feet down an embankment and hit a tree, and has experienced back pain since that time, and that he worked in heavy construction after service.  A rationale for all opinions expressed should be provided.

2. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




